Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the Applicant’s remarks and amendment filed on 03/14/2022 for the application 16/897,403 originally filed on 06/10/2020.
Claims 1-20, 24, and 33 have been cancelled. Claims 21-23, 25-32, 34, 35, and 38 have been amended. Claims 21-23, 25-32, and 34-38 are currently pending for consideration.

Response to Arguments
Applicant’s arguments, see remarks pages 6 – 8, filed on 03/14/2022, with respect to the rejection(s) of claim(s) 21 – 38 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yan, Seo, and Kim.
The applicant's amendments and remarks have been fully and carefully considered, with Examiner's response set forth below.
Applicant remarks that “The 35 U.S.C. 103 Rejections – Claims 21 and 31” with “Applicant respectfully submits that Claims 21 and 31 have been amended to clarify the invention. Claim 21 for example now recites:
‘...
receive a second user input to select the function content,
output a thumbnail image corresponding to the function content,
receive a third user input to select the thumbnail image, 
output a first image related to a surrounding situation where the thumbnail image is displayed, 
where the first image includes information to find a path.’…
the present combination of Yang, Taniguchi and Sharifi… fails to obviate the claims as amended… ”.
	Applicant's arguments with respect to independent claims 21, and 31 have been fully considered, however, because the amendments to the claims changed the scope, the following new ground of rejection is presented in view of Yan, Seo, and Kim.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 - 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 9418482 B1, “Yang”) in view of Kim et al. (US 20100115407 A1, “Kim”) and further in view of Seo et al. (WO/2012/108668), “Seo”).
As to claim 21, Yang discloses An electronic device comprising: 
a display; and 
at least one processor operationally connected to the display and configured to: (Yang: [col 4 ln 30-38] The user access device 99 can include a digital processor 105 (e.g., a central processing unit) for executing instructions and memory... , and a color display 121, e.g., an LCD screen, or display output connection for outputting to an external display device).
display, on the display, map information corresponding to execution of a map function, (Yang: [Abstract] identifying visited travel destinations from a set of digital images associated with users of a social networking system… display each geo-located image (i.e. map function to be executed) on a map (i.e. map information) at a position corresponding to the determined geo-location for the geo-located image).
receive a first user input for scaling map information, (Yang: [col 17 ln 59-61, col 10 ln 43-46] When the user selects (i.e. first user input) a particular place from the map navigation pane, the map can zoom (i.e. scaling map) in to the corresponding region… a 3D registration engine attempts to geo-recognize image collection can use scaling of map to determine the image features or the matched images to be displayed).
in response to the first user input, display a function content on the scaled map information, (Yang: [col 17 ln 59-61, col 10 ln 43-46, col 12 ln 53-67] in response to the user selects the particular place from the map by zooming into the corresponding region for scaling the map with image features or the matched images to be displayed… the auto-mapper server displays by placing thumbnail images produced from the recognized images onto a map with auxiliary information such as tags, landmark names, relevant internet links to Wikipedia page as a function content).
However, Yang may not explicitly display all the aspects of the receive a second user input to select the function content,
output a thumbnail image corresponding to the function content,
Kim discloses receive a second user input to select the function content, (Kim: [FIG. 4, 0120] receiving a user selecting a specified position on the scale of map matched to position information included in the function contents… e.g., the user can touch (i.e. selecting) a multi-indication symbol (i.e. function content) on the scale of map to spread the superposed icons that superposed icon).
Kim discloses output a thumbnail image corresponding to the function content, (Kim: [0120] in response to the touch (i.e. selecting) of the “Alondra park” region from the scaled map in FIG. 10F, output image content corresponding to the selected content function region including various thumbnail images in FIG. 11A).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yang and Kim disclosing content associated image or icon on the map which are analogous art from the “same field of endeavor”, and, when Kim's selecting icons on a scaling map and output the thumbnail images was combined with Yang's associating destinations on the map with the images from social networks, the claimed limitation on the receive a second user input to select the function content,
output a thumbnail image corresponding to the function content would be obvious. The motivation to combine Yang and Kim is to provide a method of displaying icons on a specific area on a map such that the icons correspond to the scale of the map for improving visibility and facilitating easy identification. (See Kim [0002]).
However, Yang in view of Kim may not explicitly display all the aspects of the receive a third user input to select the thumbnail image,
output a first image related to a surrounding situation where the thumbnail image is displayed, wherein the first image includes information to find a path.
Seo discloses receive a third user input to select the thumbnail image, (Seo: [249] When a plurality of items are displayed in a list or grid form, such as thumbnail images of a photo gallery application, the item is selected by a touch gesture (i.e. a third user input)).
Seo discloses output a first image related to a surrounding situation where the thumbnail image is displayed, wherein the first image includes information to find a path. (Seo: [44, 329] displaying a map area provided by a gallery map application configured to provide a map and at least one photo image linked to the map, wherein the map area (i.e. a surrounding situation) is at least one indicating a location in which at least one photo image (i.e. first image) is registered. Displaying a gallery area listing thumbnail images of photo images registered with respect to at least one location indicator included in the map area on the screen including a location indicator, and detecting a tap gesture on the location indicator, and in response to detection of the tap gesture, a photo image in an area adjacent to the location indicator and displaying the thumbnail images to overlap… the gallery map application is displayed on the map area of the screen from the starting location 504a to the arrival location with the path 540 is displayed in the form of a graphic line in FIG. 12h).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yang in view of Kim and Seo disclosing content associated image or icon on the map which are analogous art from the “same field of endeavor”, and, when Seo's outputting thumbnail image corresponding to the location indictor with the path in map was combined with Yang in view of Kim's associating destinations on the map with the images from social networks, the claimed limitation on the receive a third user input to select the thumbnail image,
output a first image related to a surrounding situation where the thumbnail image is displayed, wherein the first image includes information to find a path would be obvious. The motivation to combine Yang in view of Kim and Seo is to provide an optimized shape of GUI so that user can intuitively know the operation and the map application can be easier, faster and more diversely control efficiently. (See Seo [3]).

As to claim 22, Yang in view of Kim and Seo The electronic device of claim 21, wherein a region of the map information is displayed based on the second user input, and (Kim: [FIG. 4] receiving a user selecting a specified position on the scale of map matched to position information included in the function contents in a region “Alondra park” in FIG. 11A).
wherein a location of the map information to which the function content is displayed is pre-associated with the region. (Kim: [FIG. 11A] the local of “Alondra park” scaled map displays various icons which are pre-associated with the region). 

As to claim 23, Yang in view of Kim and Seo The electronic device of claim 21, wherein the function content includes at least one of a thumbnail image or an icon. (Yang disclose [col 12 ln 58-60] where thumbnail versions of geo-registered images are placed on the map (i.e. function content) at positions corresponding to their determined geo-locations… Yang also disclose [col 17 ln 59-63] the map navigation pane can show a list of places, each having a corresponding icon image, in a similar manner to the icon faces 721 for representing people in the social networking system).

As to claim 25, Yang in view of Kim and Seo The electronic device of claim 21, further comprising a communication circuit; 
wherein the at least one processor is configured to: 
receive, via the communication circuit, a transmission from a server including at least one of the map information and the function content. (Yang: [col 4 ln 30-38] the social networking system includes at least one network server, connected and accessible via a communications network (i.e. communication circuit)… The auto-mapper server accesses the social networking system when an individual user provides access... analyze images from the image collection databases for recognizing images, displaying (i.e. transmission) the recognized images with tag, landmark name, internet links (i.e. function content) on a map for presentation to the individual user).

As to claim 26, Yang in view of Kim and Seo The electronic device of claim 25, further comprising a memory storing the function content and the first image; 
wherein the at least one processor is configured to: 
based on receiving a fourth user input selecting any portion of the map information while the first image is displayed, remove the first image and display the function content to the display. (Yang: [col 6 ln 29-33, col 17 ln 15-20] For a recognized image (i.e. first image), the geo-registration result on the map with image thumbnail image (i.e. function content) can be stored (i.e. memory), indicating the position of the image on the globe map, e.g., in latitude and longitude or associated with the landmark by auxiliary geo-information… when the user selects (i.e. fourth user input) a particular icon face (i.e. first image) from the map navigation pane, an action is taken, such as removing or deemphasizing the images belonging to other individuals and highlighting the other individual’s images on the auto-map rendering).

As to claim 27, Yang in view of Kim and Seo The electronic device of claim 21, wherein a location of the map information represents a geographic location where a image corresponding to the function content was captured. (Yang: [col 7 ln 2-8, col 1 ln 52-54] The landmark registration/recognition engine can determine the geo-location for an image and check an image's header information for embedded geo-position information, recorded by a GPS sensor associated with a camera, as for example is captured image with a camera phone… image capture device have built-in GPS receives for tagging the locations of the map (i.e. function content) where an image is captured).

As to claim 28, Yang in view of Kim and Seo The electronic device of claim 21, 
wherein the first user input is configured to reduce a display scale of the map information, and
wherein the at least one processor is configured to: 
based on the first user input, display the map information at the reduced display scale, wherein another function content is displayed within the map information at the reduced display scale; and 
output reduction map having a lower scale than the map information with a first thumbnail image or an icon corresponding to the another function content. (Kim: [0087] The map M can display a specific area in different scales, user can zoom in or zoom out the specific area and display the specific area in different scales with another function content (e.g., various icons) displayed at the reduced display scale in FIG. 11A).
As to claim 29, Yang in view of Kim and Seo The electronic device of claim 28, wherein the at least one processor is configured to: 
based on detecting that a second image includes location metadata indicating the second image was captured within a geographic area represented by the map information at the reduced display scale, 
display a second thumbnail image representing the second image within the map information at the reduced display scale. (Yang: [col 6 ln 36-43, col 7 ln 56-58] stored the image in association with Metadata, such as image owner and identification number, internal camera parameters, time and date of image capture, GPS data (i.e. location metadata) from sensor… in the database, and optionally be stored in the image file itself (e.g., using the EXIF standard)… Geo-registration of an image (i.e. second image) is performed by finding (i.e. detecting) a plausible camera position (i.e. geographical area) from which the image (i.e. second image) could have been captured… the display responds by zooming in on the corresponding region of the map… a user can navigate the map by zooming in/out (i.e. reducing display scale) for specific regions in the auto-map… displaying an image view, a magnified or reduced view of the thumbnail image).

As to claim 30, Yang in view of Kim and Seo The electronic device of claim 29, wherein the at least one processor is configured to: 
receive a fifth user input selecting the second thumbnail image; and 
based on the received fifth user input, display the second image represented by the second thumbnail image to the display. (Kim: [FIG. 4] receiving a user selecting a specified position on the scale of map matched to position information included in the function contents in a region “Alondra park”… receive a user touch selecting the second thumbnail image, display the second image in FIG. 11B-12A).

Regarding claims 31, 32, and 34-38, these claims recite the method performed by the apparatus of claims 21, 22, 25-30, respectively; therefore, the same rationale of rejection is applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176